Fourth Court of Appeals
                                         San Antonio, Texas
                                                March 27, 2019

                                             No. 04-18-00216-CV

                                          IN RE STEPHENS INC.

                                      Original Mandamus Proceeding 1

                                                     ORDER

       On April 4, 2018, relator filed a petition for writ of mandamus, the real parties in interest
responded, and relator replied. After reviewing the petition, the response, and the reply, we
conclude relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus
is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Angelica Jimenez is ORDERED, within fifteen days from the date of this
order, to vacate her March 14, 2018 “Order on Plaintiffs’ Motion to Compel Discovery From
Stephens Inc.” that compels production of the documents identified in the order. The writ will
issue only if we are notified Judge Jimenez has not complied within fifteen days from the date of
this order.

         It is so ORDERED on March 27, 2019.


                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CI-05787, styled James E. Bennett, Jr., et al. v. Roy J. Moore, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.